                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


SHURON ANTWOUNE HESTER,

                  Petitioner,

vs.                                         Case No. 3:17-cv-929-J-39PDB

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

                  Respondents.


                                    ORDER

                            I.    INTRODUCTION

      Through a Petition under 28 U.S.C. ' 2254 for Writ of Habeas

Corpus   by   a   Person   in    State   Custody   (Petition)   (Doc.   1),

Petitioner, Shuron Antwoune Hester, challenges his state court

(Duval County) conviction for one count of sexual battery, one

count of lewd or lascivious molestation, and two counts of child

abuse.   Respondents, in response, filed an Answer to Petition for

Writ of Habeas Corpus (Response) (Doc. 31).1         Petitioner opted to




1 The Court hereinafter refers to the Exhibits to Answer to
Petition for Writ of Habeas Corpus (Doc. 31) as "Ex."         Where
provided, the page numbers referenced in this opinion are the Bates
stamp numbers at the bottom of each page of the exhibit.
Otherwise, the page number on the document will be referenced.
file a Reply to the State’s Response to the Petition for Writ of

Habeas Corpus (Reply) (Doc. 32).

                         II.    EVIDENTIARY HEARING

      Petitioner   has    the    burden    to    establish      a    need    for   an

evidentiary hearing.       See Chavez v. Sec'y, Fla. Dep't of Corr.,

647 F.3d 1057, 1060 (11th Cir. 2011) (opining a petitioner bears

the burden of establishing the need for an evidentiary hearing

with more than speculative and inconcrete claims of need), cert.

denied, 565 U.S. 1120 (2012).          In this case, the pertinent facts

are   fully   developed   in    this   record     or    the   record      otherwise

precludes habeas relief; 2 therefore, the Court can "adequately

assess      [Petitioner's]      claim[s]        without       further       factual

development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir.

2003), cert. denied, 541 U.S. 1034 (2004).             Petitioner has not met

his burden as the record refutes the asserted factual allegations

or otherwise precludes habeas relief.                  Thus, the Court finds

Petitioner is not entitled to an evidentiary hearing.                     Schriro v.

Landrigan, 550 U.S. 465, 474 (2007).

                                III.   PETITION

      The   Petition   presents    eleven       grounds   for   habeas       relief;

however,    Petitioner    abandoned    ground      eleven.          See   Notice   of



2 The Court notes Petitioner received an evidentiary hearing on
some grounds in the state court.
                                 2
Abandonment of Claim (Doc. 6).   The remaining ten grounds before

the Court are: (1) the trial court erred in allowing testimony

regarding allegations that related to separate child abuse charges

against Petitioner; (2) the ineffective assistance of counsel for

failure to object to defects in count 3 of the information; (3)

the ineffective assistance of counsel for failure to conduct a

meaningful voir dire by failing to question the prospective jurors

as to their state of mind if Petitioner did not testify or present

a defense; (4) the ineffective assistance of counsel for failure

to object to numerous improper closing remarks; (5) the denial of

due process because the evidence was legally insufficient to

sustain his convictions for sexual battery and lewd and lascivious

molestation; (6) the ineffective assistance of counsel for failure

to request a jury instruction as to the permissive lesser included

offenses for lewd and lascivious molestation; (7) the ineffective

assistance of counsel for failure to impeach the victim with prior

inconsistent statements; (8) the ineffective assistance of counsel

for failure to impeach Detective Maynard’s testimony; (9) the

ineffective assistance of counsel for failure to investigate,

consult, and obtain an expert witness to refute Ms. Green’s

testimony; and (10) the ineffective assistance of counsel for

failure to videotape the deposition of the victim, A.B.3


3   The Court will refer to the minor victim as “the victim” or
                                3
                        IV.    STANDARD OF REVIEW

      The Antiterrorism and Effective Death Penalty Act (AEDPA)

governs a state prisoner's federal petition for habeas corpus.

See 28 U.S.C. ' 2254.       This statute "imposes important limitations

on the power of federal courts to overturn the judgments of state

courts in criminal cases."        Shoop v. Hill, 139 S. Ct. 504, 506

(2019) (per curiam).    The AEDPA statute:         "respects the authority

and ability of state courts and their dedication to the protection

of constitutional rights."       Id.       Therefore, "[u]nder AEDPA, error

is not enough; even clear error is not enough."           Meders v. Warden,

Ga. Diagnostic Prison, 911 F.3d 1335, 1349 (11th Cir.) (citing

Virginia v. LeBlanc, 137 S. Ct. 1726, 1728 (2017) (per curiam)),

cert. denied, 2019 WL 5150550 (2019).

      Applying the statute as amended by AEDPA, federal courts may

not grant habeas relief unless one of the claims: "(1)'was contrary

to,   or   involved    an     unreasonable       application   of,   clearly

established Federal law, as determined by the Supreme Court of the

United States,' or (2) 'was based on an unreasonable determination

of the facts in light of the evidence presented in the State court

proceeding.' 28 U.S.C. ' 2254(d)."          Nance v. Warden, Ga. Diagnostic

Prison, 922 F.3d 1298, 1300-1301 (11th Cir. 2019).




reference her initials, “A.B.”
                                       4
       Thus, in order to obtain habeas relief, the state court

decision     must     unquestionably         conflict     with     Supreme      Court

precedent.    Harrington v. Richter, 562 U.S. 86, 102 (2011).                      If

some    fair-minded    jurists    could      agree   with   the    lower     court's

decision, habeas relief must be denied.              Meders, 911 F.3d at 1351.

As noted in Richter, unless the petitioner shows the state court's

ruling was so lacking in justification that there was error well

understood and comprehended in existing law beyond any possibility

for fair-minded disagreement, there is no entitlement to habeas

relief.    Burt v. Titlow, 571 U.S. 12, 19-20 (2013).

       In undertaking its review, this Court is not obliged "to

flyspeck the state court order or grade it."                Meders, 911 F.3d at

1349.     Indeed, specificity and thoroughness of the state court

decision is not required; even if the state court fails to provide

rationale    or     reasoning,     AEDPA      deference     is    due    "absent    a

conspicuous misapplication of Supreme Court precedent."                        Id. at

1350 (citation and quotation marks omitted).

       Of importance, a state court's finding of fact, whether a

state trial court or appellate court, is entitled to a presumption

of correctness under 28 U.S.C. ' 2254(e)(1).              But, this presumption

of   correctness     applies     only   to    findings    of     fact,   not    mixed

determinations of law and fact.              Brannan v. GDCP Warden, 541 F.

App'x 901, 903-904 (11th Cir. 2013) (per curiam) (recognizing the

                                        5
distinction between a pure question of fact from a mixed question

of law and fact), cert. denied, 573 U.S. 906 (2014).

     Where    there    has    been   one       reasoned     state    court    judgment

rejecting    a    federal    claim   followed          by   an    unexplained      order

upholding that judgement, federal habeas courts employ a "look

through" presumption: "the federal court should 'look through' the

unexplained decision to the last related state-court decision that

does provide a relevant rationale. It should then presume that the

unexplained decision adopted the same reasoning."                            Wilson v.

Sellers, 138 S. Ct. 1188, 1192 (2018) (Wilson).

     Once a claim is adjudicated in state court and a prisoner

seeks relief in the federal court system, AEDPA's formidable

barrier to habeas relief comes into play, and it is very difficult

for a petitioner to prevail under this stringent standard.                           As

such, state-court judgments will not easily be set aside once the

Court   employs       this    highly       deferential           standard     that   is

intentionally difficult to meet.                See Richter, 562 U.S. at 102.

Although AEDPA does not impose a complete bar to issuing a writ,

it severely limits those occasions to those "where there is no

possibility      fairminded    jurists         could   disagree     that     the   state

court's decision conflicts" with Supreme Court precedent.                      Id.    In

sum, application of the standard set forth in 28 U.S.C. ' 2254(d)

ensures that habeas corpus is a guard against extreme malfunctions

                                           6
in the state criminal justice systems, and not a mechanism for

ordinary error correction.        Richter, 562 U.S. at 102-103 (citation

and quotation marks omitted).

                                  V.   IN CUSTODY

     Petitioner does not satisfy the “in custody” requirement of

28 U.S.C. § 2254(a) as to the two child abuse counts (state case

nos. 2012-CF-5805 & 2012-CF-5806).          Response at 10-11.     The trial

court sentenced Petitioner to concurrent sentences of 468 days and

credited   him    with    468   days   of   time    incarcerated   for   these

convictions.     Ex. K.     Therefore, Petitioner’s sentences for child

abuse expired at inception.

     Petitioner does meet the “in custody” requirement as to the

sexual battery and lewd and lascivious molestations counts.                The

trial court granted a motion for judgment of acquittal as to an

additional count of sexual battery, charged in count 2 of the

information.     Thus, the only convictions open to collateral attack

in this federal habeas proceeding are counts one (sexual battery)

and count three (lewd and lascivious molestation, which became

count two at trial).

                 VI.   EXHAUSTION AND PROCEDURAL DEFAULT

     In ground one Petitioner claims the trial court erred in

allowing testimony regarding allegations that related to separate

child   abuse    charges.       Petition    at     4.   Respondents      assert

                                       7
Petitioner never exhausted a claim of constitutional dimension

with respect to ground one and Petitioner does not present a claim

of constitutional dimension in this Petition.   Respondents submit

that Petitioner raises a claim of trial court error, a state law

claim, by asserting: “[t]he trial court erred in allowing testimony

that the Petitioner had previously physically abused A.B. the

victim in this case, by hitting her with his hand or with an

electrical type cord.”   Petition at 4.

     Petitioner raised this same contention on direct appeal.   Ex.

F at 18-25.   He argued the evidence was improperly admitted and

should have been excluded.   Id. at 24.

     In addressing the question of exhaustion, this Court must ask

whether the claim was raised in the state court proceedings and

whether the state court was alerted to the federal nature of the

claim:

          Before seeking § 2254 habeas relief in federal
          court, a petitioner must exhaust all state
          court remedies available for challenging his
          conviction. See 28 U.S.C. § 2254(b), (c). For
          a federal claim to be exhausted, the
          petitioner must have "fairly presented [it] to
          the state courts." McNair v. Campbell, 416
          F.3d 1291, 1302 (11th Cir. 2005). The Supreme
          Court has suggested that a litigant could do
          so by including in his claim before the state
          appellate court "the federal source of law on
          which he relies or a case deciding such a claim
          on federal grounds, or by simply labeling the
          claim 'federal.'" Baldwin v. Reese, 541 U.S.
          27, 32, 124 S. Ct. 1347, 158 L.Ed.2d 64 (2004).
          The Court's guidance in Baldwin "must be
                                 8
          applied with common sense and in light of the
          purpose     underlying      the      exhaustion
          requirement"-namely, giving the state courts
          "a meaningful opportunity" to address the
          federal claim. McNair, 416 F.3d at 1302. Thus,
          a petitioner could not satisfy the exhaustion
          requirement merely by presenting the state
          court with "all the facts necessary to support
          the claim," or by making a "somewhat similar
          state law claim." Kelley, 377 F.3d at 1343-
          44. Rather, he must make his claims in a manner
          that provides the state courts with "the
          opportunity   to   apply   controlling    legal
          principles to the facts bearing upon (his)
          [federal] constitutional claim." Id. at 1344
          (quotation omitted).


Lucas v. Sec'y, Dep't of Corr., 682 F.3d 1342, 1351-52 (11th Cir.

2012), cert. denied, 568 U.S. 1104 (2013).

     In his direct appeal, Petitioner failed to reference the

federal source of law or any case deciding the claim on federal

grounds, and he did not label the claim as federal.                 Thus,

Petitioner never gave the state courts a meaningful opportunity to

address a constitutional claim.

     After a thorough review of the record before the Court, the

Court concludes Petitioner failed to exhaust a constitutional

claim in the state courts with respect to ground one.        It is clear

from state law that any future attempts at exhaustion would be

futile.   To   the   extent   Petitioner   is   attempting   to   raise   a

constitutional claim at this juncture, the claim is unexhausted

and procedurally defaulted.

                                   9
      Petitioner has failed to show cause and prejudice or that a

fundamental miscarriage of justice will result if the Court does

not reach the merits of ground one.          Consequently, ground one is

due to be denied.

      Grounds two, three, five, and eight are also procedurally

defaulted.       Although Petitioner presented these grounds in his

Rule 3.850 post-conviction motion, after denial of post-conviction

relief, he did not include these grounds in his Amended Initial

Brief of Appellant.        Ex. Q.   As noted by Respondents, “[a]lthough

Petitioner appealed following the circuit court’s denial of post-

conviction relief after an evidentiary hearing on other grounds,

he   did   not   present   its   summary   denial   of   [these]   claims   of

ineffective assistance of counsel” within his brief on appeal.

Response at 28, 37-38, 53, 73.              As such, Respondents assert

Petitioner has failed to exhaust grounds two, three, five, and

eight, and as a result, these grounds are procedurally barred in

federal habeas.

      The First District Court of Appeal (1st DCA), in 2018,

explained:

                 Before   2014,   Rule   9.141(b)(2)   was
            entitled “Summary Grant or Denial of Motion
            Without Evidentiary Hearing.” Fla. R. App. P.
            9.141(b)(2) (2013). This rule set forth
            special appellate rules, which provided for a
            limited record and limited briefing, and
            applied whenever the trial court denied the
            motion without any evidentiary hearing. If the
                                  10
          trial court held an evidentiary hearing, this
          rule did not apply, even if the defendant was
          appealing the denial of a claim for which the
          court did not hold an evidentiary hearing. See
          Williams v. State, 24 So. 3d 1252, 1252 n.1
          (Fla. 1st DCA 2009). Instead, Rule 9.141(b)(3)
          (entitled “Grant or Denial of Motion after
          Evidentiary    Hearing”),    which    contains
          essentially routine appellate rules regarding
          the record and briefing, applied to appeals of
          such mixed petitions. Id.

               This rule was made even clearer in 2014,
          when the Supreme Court amended the title of
          Rule 9.141(b)(2) to read “Summary Grant or
          Denial of All Claims Raised in a Motion
          Without Evidentiary Hearing.” Fla. R. App. P.
          9.141(b)(2) (2014) (emphasis supplied). See In
          re Amendments to Fla. Rules of Appellate
          Procedure, 183 So. 3d 245, 255 (Fla. 2014). It
          is now beyond dispute that Rule 9.141(b)(2)
          applies only when the trial court holds no
          evidentiary hearing at all.


Cuomo v. State, 257 So. 3d 584, 586 (Fla. 1st DCA 2018) (emphasis

added) (footnote omitted).

     Upon review, effective January 1, 2015, the 2014 changes to

the rule made it abundantly clear that if an evidentiary hearing

is held on one or more claims, briefs must be filed.          Rule

9.141(b)(3), Fla. R. App. P.   In Florida, the issue must not only

be raised in the appeal brief, it must contain argument or be

deemed abandoned.   Atwater v. Crosby, 451 F.3d 799, 810 (11th Cir.

2006), cert. denied, 549 U.S. 1124 (2007); Marshall v. State, 854

So. 2d 1235, 1252 (Fla. 2003) (per curiam) (citing Shere v. State,


                                11
742 So. 2d 215, 218 n.6 (Fla. 1999) (per curiam)); Carroll v.

State, 815 So. 2d 601, 609 n.7 (Fla. 2002).

    Furthermore, a petitioner must exhaust state court remedies

prior to presenting a claim to this Court:

              An applicant's federal writ of habeas
         corpus will not be granted unless the
         applicant exhausted his state court remedies.
         28 U.S.C. § 2254(b), (c). A claim must be
         presented to the highest court of the state to
         satisfy     the     exhaustion     requirement.
         O'Sullivan v. Boerckel, 526 U.S. 838 (1999);
         Richardson v. Procunier, 762 F.2d 429, 430(5th
         Cir. 1985); Carter v. Estelle, 677 F.2d 427,
         443 (5th Cir. 1982). In a Florida non-capital
         case, this means the applicant must have
         presented his claims in a district court of
         appeal. Upshaw v. Singletary, 70 F.3d 576, 579
         (11th Cir. 1995). The claims must be presented
         in State court in a procedurally correct
         manner. Id. Moreover, the habeas applicant
         must have presented the State courts with the
         same federal constitutional claim that is
         being asserted in the habeas petition. "It is
         not sufficient merely that the federal habeas
         petitioner has been through the state courts
         ... nor is it sufficient that all the facts
         necessary to support the claim were before the
         state courts or that a somewhat similar state
         law claim was made." Kelley v. Sec'y, Dep't of
         Corr., 377 F.3d 1317 (11th Cir. 2004) (citing
         Picard v. Connor, 404 U.S. 270, 275-76
         (1971)); Anderson v. Harless, 459 U.S. 4, 6
         (1982). A petitioner is required to present
         his claims to the state courts such that the
         courts   have   the   "opportunity   to   apply
         controlling legal principles to the facts
         bearing upon [his] constitutional claim."
         Picard v. Connor, 404 U.S. 270, 275-77 (1971).
         To satisfy this requirement, "[a] petitioner
         must alert state courts to any federal claims
         to allow the state courts an opportunity to
         review and correct the claimed violations of
                                12
           his federal rights." Jimenez v. Fla. Dep't of
           Corr., 481 F.3d 1337 (11th Cir. 2007) (citing
           Duncan v. Henry, 513 U.S. 364, 365 (1995).)
           "Thus, to exhaust state remedies fully the
           petitioner must make the state court aware
           that the claims asserted present federal
           constitutional     issues."    Snowden     v.
           Singletary, 135 F.3d 732, 735 (11th Cir.
           1998).


Aguilera v. Jones, No. 15-CV-20406, 2016 WL 791506, at *7 (S.D.

Fla. Jan. 13, 2016), report and recommendation adopted by 2016 WL

932808 (S.D. Fla. Mar. 10, 2016).

     By failing to present grounds two, three, five, and eight in

his appeal brief and include argument, Petitioner abandoned these

grounds.   As such, he did not properly exhaust these claims in

state court.     See Atwater, 451 F.3d at 810 (finding failure to

meet the exhaustion requirement would result in the claims being

procedurally barred, resulting in a procedural default for federal

habeas purposes).

     In his Reply, Petitioner does not attempt to show cause and

prejudice or that a fundamental miscarriage of justice will result

if grounds two, three, five, and eight are not addressed on the

merits.    Due to Petitioner’s abandonment of the claims in the

state   court,   the   Court    finds   these   claims   unexhausted   and

procedurally defaulted.        Thus, Petitioner is procedurally barred

from raising these grounds and the Court will not address the

merits of grounds two, three, five, and eight.
                               13
                          VII.     REMAINING GROUNDS

     The remaining grounds are four, six, seven, nine, and ten.

Petitioner      adequately   exhausted       these    claims   of   ineffective

assistance of trial counsel in the state court system by presenting

the claims in his post-conviction motion and filing an appellate

brief containing argument.          Ex. P; Ex. Q.        The 1st DCA affirmed

per curiam.      Ex. W.   The mandate issued on May 15, 2017.           Id.

     In   his    remaining       grounds,    Petitioner    raises    claims   of

ineffective assistance of trial counsel.               To prevail on a Sixth

Amendment claim, Petitioner must satisfy the two-pronged test set

forth in Strickland v. Washington, 466 U.S. 668, 688 (1984),

requiring    that   he    show   both   deficient     performance    (counsel's

representation fell below an objective standard of reasonableness)

and prejudice (there is a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding

would have been different).             See Brewster v. Hetzel, 913 F.3d

1042, 1051-52 (11th Cir. 2019) (reviewing court may begin with

either component).

     To obtain habeas relief, a counsel's errors must be so great

that they adversely affect the defense.              To satisfy this prejudice

prong, the reasonable probability of a different result must be "a

probability sufficient to undermine confidence in the outcome."

Strickland, 466 U.S. at 694.

                                        14
    The standard created by Strickland is a highly deferential

standard,    requiring       a    most    deferential    review   of   counsel's

decisions.     Richter, 562 U.S. at 105.                Not only is there the

"Strickland mandated one layer of deference to the decisions of

trial counsel[,]" there is the added layer of deference required

by AEDPA: the one to a state court's decision.                 Nance, 922 F.3d

at 1303.     Thus,

            Given the double deference due, it is a "rare
            case in which an ineffective assistance of
            counsel claim that was denied on the merits in
            state court is found to merit relief in a
            federal habeas proceeding." Johnson v. Sec'y,
            DOC, 643 F.3d 907, 911 (11th Cir. 2011). And,
            for the reasons we have already discussed, it
            is rarer still for merit to be found in a claim
            that challenges a strategic decision of
            counsel.

Nance, 922 F.3d at 1303.

                                  A.     Ground Four

    In ground four, Petitioner raises a claim of the ineffective

assistance of counsel for failure to object to numerous improper

closing remarks of the prosecutor.              The trial court set forth the

two-pronged Strickland standard before addressing the grounds for

relief.     Ex. P at 244-45.           In a very thorough and well-reasoned

decision,     the    trial       court     rejected    Petitioner’s    claim   of

ineffectiveness.




                                           15
    The trial   court succinctly   set forth the claim and the

relevant law:

              In Ground Three, Defendant alleges
         counsel was ineffective for failing to object
         to improper comments by the State during
         closing argument.     The proper method for
         reviewing the effect and therefore, the
         prejudice of a prosecutor’s comments, is to
         place them in context. Rose v. State, 985 So.
         2d 500, 508 (Fla. 2008); Ham v. State, 580 So.
         2d 868 (Fla. 1991).     Attorneys are allowed
         wide latitude to argue to the jury during
         closing argument. Breedlove v. State, 413 So.
         2d 1, 8 (Fla. 1982). Attorneys may also draw
         logical inferences and advance legitimate
         arguments   in   their   closing   statements.
         Thomas v. State, 748 So. 2d 970, 984 (Fla.
         1984).    “[T]rial counsel cannot be deemed
         ineffective for failing to object to arguments
         that are proper.” Rogers v. State, 957 So.
         2d 539, 549 (Fla. 2007).     In order for the
         prosecutor’s comments to merit relief, the
         comments must either deprive the defendant of
         a fair and impartial trial, materially
         contribute to the conviction, be so harmful or
         fundamentally tainted as to require a new
         trial, or be so inflammatory that they might
         have influenced the jury to reach a more
         severe verdict than that it would have
         otherwise. Walls v. State, 926 So. 2d 1156,
         1167 (Fla. 2006) (citing Spencer v. State, 645
         So. 2d 377, 383 (Fla. 1994)).

              In the instant Motion, Defendant’s
         various claims in Ground Three can be divided
         into   three   broad  groups.      Initially,
         Defendant contends specific comments by the
         State “invad[ed] the province of the jury” by
         improperly stating personal opinion as to
         Defendant’s guilt. Next, Defendant contends
         the State misstated specific facts. Lastly,
         Defendant contends the State made an improper
         emotional appeal. However, as detailed in the


                              16
         State’s Response, none of Defendant’s claims
         merit relief because the record refutes
         Defendant’s claims that the comments were
         improper.

Ex. P at 248-49.

    Initially,     the   trial   court   addressed   the   first   category

concerning the allegation the prosecutor invaded the province of

the jury through announcing his opinion as to guilt:

              In its Response, the State contends
         Defendant’s first category of claims is
         refuted by the record when the comments are
         placed in context.        (Ex. J at 3-4.)
         Specifically, the State argues the prosecutor
         properly explained the State’s burden of proof
         when commenting on Defendant’s guilt. (Ex. J
         at 3-4.) The Court finds the State’s argument
         persuasive.    During closing arguments, the
         prosecutor correctly and plainly explained the
         State’s burden of proof while arguing the
         facts in evidence support a guilty verdict.
         (Ex. K at 371-84.)     As such, any comments
         regarding Defendant’s guilt are well within
         the broad range of permissible argument during
         closing.

Ex. P at 249-50.

    Next, the trial court addressed the second group of comments,

concerning alleged misstatements of fact:

              Regarding Defendant’s second category of
         claims, the State contends Defendant fails to
         demonstrate prejudice or deficiency because
         the purported misstatements of fact are
         actually supported by record testimony and are
         not serious enough to cast doubt on the
         outcome of Defendant’s trial. (Ex. J at 4.)
         Upon review, the Court finds the record
         testimony refutes Defendant’s allegations and


                                    17
          supports the arguments offered in the State’s
          Response.   Therefore, the Court adopts the
          State’s Response as it relates to Defendant’s
          claims in Ground Three. See Barnes v. State,
          38 So. 3d 218, 219-20 (Fla. 2d DCA 2010)
          (concluding trial courts may adopt State’s
          Response in summarily denying postconviction
          relief).

Ex. P at 250.

    Finally,    the   trial   court   addressed    the   third    group   of

comments, concerning the prosecutor allegedly making an improper

emotional appeal to the jury:

               Regarding Defendant’s third category of
          claims, the State contends Defendant fails to
          demonstrate counsel was deficient because the
          purportedly improper emotional argument is
          actually a reasonable inference based upon
          record   testimony.       (Ex.   J    at   5.)
          Specifically, the victim testified Defendant
          violated her at night.    (Ex. K at 201-07.)
          She further testified she was nervous and
          emotional as a result of Defendant’s conduct.
          (Ex. K at 209.)     The victim’s mother also
          testified her daughter was acting out of
          character and seemed emotionally upset. (Ex.
          K at 220-22.)        Therefore, it is not
          unreasonable for the State to infer the victim
          has difficulty sleeping or suffers from
          nightmares.

Ex. P at 250.

    The   trial   court   also   noted   that     although   it   did     not

specifically grant an evidentiary hearing as to this ground, the

issue was raised and addressed at the evidentiary hearing as the

state questioned Ms. Suarez, defense counsel, and she testified:



                                  18
“it is her common practice and strategy not to object during

closing arguments” because it draws unwanted attention to comments

and suggests the defendant may have something to hide.        Id. at

251.    As noted by the court, Ms. Suarez and Mr. Beard (the other

defense attorney) were experienced criminal defense attorneys at

the time of trial, and had significant experience handling trials

involving sex crimes and minor victims.       Id.    The court found

their testimony credible and their strategy well-reasoned.        Id.

Based on these factors, the court concluded defense counsel’s

performance was not deficient for failure to object to the state’s

closing remarks.    Id.

       For this Court’s review of Petitioner’s claims of ineffective

assistance of counsel, it is significant that Petitioner had the

benefit of experienced counsel: “[w]hen courts are examining the

performance of an experienced trial counsel, the presumption that

his conduct was reasonable is even stronger.”       Cummings v. Sec’y

for Dep’t of Corr., 588 F.3d 1331, 1364 (11th Cir. 2009) (quoting

Chandler v. United States, 218 F.3d 1305, 1316 (11th Cir. 2000)),

cert. denied, 562 U.S. 872 (2010).      The Court has reviewed the

evidentiary hearing testimony of both Sandra Suarez and Joshua

Beard and the remainder of the transcript.   Ex. P at 792-850.    Ms.

Suarez testified as to her extensive experience, id. at 796-97,

and she explained why she did not object during the prosecutor’s


                                 19
closing argument.     Id. at 799-800.       Mr. Beard also testified as

to his extensive experience with both criminal cases and capital

sexual battery cases.     Id. at 829—30.

     Defense counsels’ strategic decisions were not so patently

unreasonable that no competent attorney would have made those

decisions.     Indeed, the trial court found the strategy well-

reasoned and the 1st DCA affirmed the decision.           Ex. W.   For the

reasons stated by the trial court, the prosecutor’s comments were

not so egregious or unfounded to require objection.            There was no

deficiency   in   counsel’s     performance   because    the   prosecutor’s

comments were not improper as they were based on logical inferences

based on testimony and evidence.          Also, the comments were not so

harmful as to require a new trial or so inflammatory that the jury

reached a more severe verdict based on the comments.           As such, any

failure on defense counsel’s part to object during closing argument

did not prejudice Petitioner.       There is no reasonable probability

that the outcome of the proceeding would have been different had

counsel   objected   to   the   comments    Petitioner   references   under

ground four.

     Of importance, attorneys are allowed wide latitude during

closing argument as they review evidence and explicate inferences

which may reasonably be drawn from it.          Tucker v. Kemp, 762 F.2d

1496, 1506 (11th Cir. 1985).       In order to establish a substantial


                                     20
error by counsel for failure to object to prosecutorial misconduct,

the prosecutor's "comments must either deprive the defendant of a

fair and impartial trial, materially contribute to the conviction,

be so harmful or fundamentally tainted as to require a new trial,

or be so inflammatory that they might have influenced the jury to

reach a more severe verdict than it would have otherwise."            Walls

v. State, 926 So. 2d 1156, 1167 (Fla. 2006) (per curiam) (citation

omitted).     Also, there must be a showing that there was no tactical

reason for failure to object.            Id.   Without a showing of the

above, a petitioner fails to demonstrate the requisite prejudice.

Id.

      In this case, the comments of the prosecutor did not deprive

Petitioner of a fair and impartial trial.          Also, they were not so

inflammatory as to result in a more severe verdict than was

demonstrated by the state's evidence.             Upon review, there was

substantial and very strong testimonial evidence presented at

trial    against     Petitioner.   In     fact,   the   victim   identified

Petitioner as the perpetrator and testified as to his actions.

The evidence showed the victim had suffered a blunt force trauma

injury to her hymen.        Any failure on defense counsel's part to

object   to    the   state's   closing    argument   did   not   contribute

significantly to the verdict.        Also, defense counsel provided a

tactical reason for not objecting to the state’s closing argument.


                                    21
     Failure to object during closing argument rarely amounts to

ineffective assistance of counsel, particularly if the errors, if

any, are insubstantial.      Here, at most, there was one, somewhat

questionable comment made by the prosecutor and not objected to by

defense counsel (“Is he guilty of battery [the instructed lesser

included offense of sexual battery], absolutely”), Ex. E at 373;

however, there was no prejudice as the jury convicted Petitioner

of the greater offense, sexual battery, and error, if any, was

insubstantial.    Ex. A at 148.

     Although    the   prosecutor   said   the   victim   told   the   jury

Petitioner, with his hands, touched both the victim’s breasts and

vagina, Ex. E at 375, the victim’s testimony at trial was that

Petitioner touched her breasts.          Ex. D at 200.     The CPT video

played for the jury, however, included the victim’s statement that

Petitioner used his hands to touch “[a]ll over my breasts and my

private.”   Id. at 278.      Any failure to object to the closing

argument with respect to the prosecutor’s statement under these

circumstances did not amount to deficient performance.                 More

importantly, error, if any, was not substantial because there was

direct trial testimony by the victim that Petitioner committed a

sexual battery by placing his penis upon the victim’s vagina and




                                    22
Petitioner committed lewd and lascivious molestation by touching

the victim’s breasts.4

     Additionally, the victim testified she feared Petitioner.

Id. at 204.      The victim attested Petitioner hit her with a belt

or cord.     Id.    The victim said she finally felt safe enough to

tell her mom what had happened when Petitioner went to jail.                   Id.

at 207.    The trial court found the strategic decision not to object

to prosecutorial comments regarding the victim’s state of mind was

reasonable.

     Defense counsel took a different tactic.             She decided not to

interrupt    the   prosecutor’s        closing   argument,     which    may   draw

unwanted attention to comments and cause the jurors to believe the

defense was trying to hide or cover-up something.                      Instead of

objecting to multiple comments, defense counsel addressed the

issues in her closing argument.           Ex. E at 389.      She said when the

victim    said   she   felt    safe,   according   to   her,    she    just   said

Petitioner “messed” with her and did not reveal significant details

to her mother.     Id.   Defense counsel argued the state did not meet

its burden.      Id. at 390.    Ms. Suarez pointed out that the victim’s

statement to the CPT interviewer and the victim’s trial testimony




4 Although the victim did not testify as to penetration at trial,
other evidence supported the instruction concerning penetration.
Ex. E at 415-16.

                                        23
were filled with many discrepancies.        Id. at 390-91.         Defense

counsel emphasized the victim’s lack of memory and the lack of

detail in her trial testimony, asserting this demonstrated the

victim was not credible enough to surmount the state’s heavy burden

of proving the case beyond a reasonable doubt.            Id. at 391-92.

Defense counsel also relied on the victim’s testimony that she was

never penetrated and argued the injury to the hymen could have

been caused by anything.    Id. at 392.     Finally, defense counsel

reminded the jury there was no testimony that Petitioner touched

the victim’s vagina or her body in a lewd and lascivious manner.

Id. at 400.

     Again, the trial court found this strategy to be well reasoned

and denied post-conviction relief.       Ex. P at 251.        Petitioner

appealed the denial of his Rule 3.850 motion.       Pursuant to Wilson,

it is assumed the 1st DCA adopted the reasoning of the trial court

in denying the Rule 3.850 motion.      The state has not attempted to

rebut this presumption.    Deference under AEDPA should be given to

the last adjudication on the merits provided by the 1st DCA.            Ex.

W.   Upon review, the Florida court's decision is not inconsistent

with Supreme Court precedent, including Stickland and its progeny.

The state court's adjudication of this claim is not contrary to or

an   unreasonable   application   of   Strickland    or    based   on   an




                                  24
unreasonable determination of the facts.               As such, ground four is

due to be denied.

                                     B.    Ground Six

      In ground six, Petitioner raises a claim of ineffective

assistance of counsel, alleging counsel’s failure to request a

jury instruction on the offense of battery and the offense of

unnatural and lascivious act, permissive lesser-included offenses

of    lewd   and     lascivious      molestation,      amounted    to   deficient

performance.       Petition at 17.        At the evidentiary hearing, defense

counsel explained that the defense strategy was that Petitioner

did not do it.        Ex. P at 800.        These suggested offenses were not

standard or required instructions, and defense counsel, based on

the   chosen    defense    at     trial,    decided     not   to   request   these

instructions.        Id. at 800-801.       Ms. Suarez testified her strategy

was consistent with Petitioner’s wishes that his defense was that

he was not guilty of any offense.              Id. at 801.

      The    trial    court,    in   denying    this    post-conviction      claim,

referenced the evidentiary hearing testimony of defense counsel,

stating the trial strategy was to deny that any offense occurred

rather than arguing a lesser offense occurred.                     Ex. P at 253.

“Both Ms. Suarez and Mr. Beard repeatedly maintained Defendant

agreed with this strategy and that arguing for additional lesser

included offenses would be inconsistent with Defendant’s trial


                                          25
strategy.”     Id. (citations omitted).       As such, the court found

this claim to be without merit and denied post-conviction relief.

Id.

      The record demonstrates counsel did not object to the jury

instruction on lewd or lascivious molestation.         Ex. D at 344, 357.

The defense did not ask for additional instructions.             Id. at 349.

In closing argument, in accordance with the defense strategy, Ms.

Suarez argued there was no lewd or lascivious touching as “you

[the jury] didn’t hear any evidence that supports that lewd and

lascivious.”    Ex. E at 398.      She argued a simple touch does not

amount to a lewd and lascivious act.        Id.

      The record shows Petitioner was charged by information with

lewd or lascivious molestation.          Ex. A at 7.      Specifically, in

count three, the information charged Petitioner did, “on one or

more occasions in a lewd or lascivious manner[,] intentionally

touch the breast, genitals, genital area, or buttocks, or the

clothing covering them of A.B., a child less than 12 years of

age[.]” Id.

      In the Petition, Petitioner argues, “it was never established

that it [the touching of the victim] was in a lewd or lascivious

manner   as   per   the   definition.”    Petition   at    17.     The   jury

concluded otherwise.       The court instructed the jury that lewd and

lascivious means “a wicked, lustful, unchaste, licentious sensual


                                    26
intent of the person doing an act.”                Ex. E at 416.        The jury

returned a verdict finding Petitioner guilty of lewd or lascivious

molestation.    Id. at 434; Ex. A at 149.

      Upon   examination       of   the    trial    testimony,   the    evidence

presented at trial sufficiently supports the verdict.                   The jury

found the accusation proven beyond a reasonable doubt.                 In finding

the state proved all elements of the offense, the jury completed

its deliberation.    The Court assumes the jury followed the law and

the instructions.        Notably, for the sexual battery count, the

trial court instructed the jury: “if you decide that the main

accusation has not been proven beyond a reasonable doubt, you will

next need to decide if the defendant is guilty of any lesser

included crime.”     Ex. E at 417.         See Sanders v. State, 946 So. 2d

953, 958 (Fla. 2006) (referencing Fla. Std. Jury Instr. (Crim.)

3.4).

      In Strickland, the Supreme Court opined: “[a] defendant has

no   entitlement    to   the    luck      of   a   lawless   decisionmaker[.]”

Strickland, 466 U.S. at 695.              Thus, Petitioner’s argument that

there may have been a possibility of a jury pardon cannot form the

basis for a finding of prejudice under the Strickland standard.

Sanders, 946 So. 2d at 960.          Indeed, this Court has recognized,

             under Strickland, the Court must presume the
             jury acted according to law, and that to
             assume, after finding a defendant guilty of


                                          27
             the main accusation, the jury “would have used
             its   power    to   pardon   [the    defendant]
             necessarily assumes that the jury would have
             disregarded the trial court’s instructions.”
             See Torres v. Sec’y, Dep’t of Corr., No. 16-
             17325-E, 2017 WL 5997387, at * 7 (11th Cir.
             June 2, 2017). See also Santiago v. Sec’y,
             Fla. Dep’t of Corr., 472 F App’x 888, 889 (11th
             Cir. 2012) (per curiam) (State court did not
             unreasonably apply Strickland, explaining:
             “The jury in [the defendant’s] trial concluded
             that the evidence against him supported his
             conviction for the greater offenses on which
             it was instructed; therefore, even if the
             lesser-offense instructions had been given,
             the jury would not have been permitted to
             convict [the defendant] of the lesser included
             offenses because it had concluded that the
             evidence established that he was guilty of the
             greater offenses.”).


Rosato v. Sec’y, Dep’t of Corr., No. 8:14-cv-3040-T-35AEP, 2018 WL

8895808, at *28 (M.D. Fla. Mar. 29, 2018).

     Thus,      since   the   jury    found    the   evidence    sufficient   to

establish Petitioner’s guilt of the primary offense of lewd and

lascivious molestation, under Florida law, the jury would not have

been allowed to find Petitioner guilty of a lesser offense;

therefore, the possibility of a jury pardon does not satisfy the

calculus   of    prejudice    in     assessing   the   claim    of   ineffective

assistance of counsel.         Thus, any failure on counsel’s part to

request instructions on permissive lesser-included offenses cannot

satisfy the prejudice prong of               Strickland.       Since he cannot




                                        28
satisfy the prejudice prong, Petitioner is not entitled to habeas

relief on this ground.

     The 1st DCA’s affirmance of the decision of the trial court

denying the post-conviction motion is an adjudication on the merits

entitled to AEDPA deference.        Therefore, the Court will employ the

“look through” presumption.         The Court will “look through” the

unexplained 1st DCA’s decision to the last related state court

decision   (the   trial   court’s    decision      denying   post-conviction

relief) and will presume the unexplained 1st DCA’s decision adopted

the same reasoning as the trial court.          Wilson.

     In this regard, the trial court appropriately referenced the

Strickland standard in its decision.          The Court is convinced that

fair-minded jurists could agree with the trial court’s decision.

Thus, the trial court’s ruling affirmed by the 1st DCA is entitled

to deference.     The decision is not inconsistent with Supreme Court

precedent, and the state court’s adjudication of this claim is not

contrary to or an unreasonable application of Strickland or based

on an unreasonable determination of the facts.            Petitioner is not

entitled to relief on ground six.

                              C.     Ground Seven

     In his seventh ground, Petitioner claims his counsel was

ineffective     because   counsel    failed   to    impeach   the   victim’s

testimony.    Petition at 18.        At the evidentiary hearing on the


                                     29
Rule   3.850    motion,    Ms.   Suarez      testified    she    had     a   strategy

regarding the impeachment of the child victim:

                 We used mostly the contradictions that
            the child had between her statement in the CPT
            interview that was played to the jury to the
            testimony of the mother who testified that the
            girl likes attention, that the girl observed
            the fights between her [the mother] and her
            husband [Petitioner], and I believe that was
            it, her inconsistencies with the CPT interview
            and the statements from the mother that
            contradicted her statement in court.

Ex. P at 801-802.

       Ms. Suarez noted she argued the inconsistencies in closing

argument,      comparing   the   CPT   statement     to    the        child’s   trial

testimony and to the mother’s statements.            Id. at 802.          Ms. Suarez

explained that she would not cross-examine as rigorously a child

victim compared to an adult.           Id.    She believed that pushing too

hard would have a negative impact on the jury.                  Id.

       The record demonstrates Ms. Suarez took into consideration

the fact that the victim was a child and conducted her cross-

examination accordingly.         Ex. D at 209-13.        Ms. Suarez asked about

the victim’s injury in February which took place at school.                       Id.

at 210-11.       Ms. Suarez inquired as to whether the victim was

bleeding and taken to the hospital at that time.                  Id.    Ms. Suarez

also asked if the victim’s mother had applied medication to the

victim’s vagina on two different occasions in May.                      Id. at 211.



                                        30
Ms. Suarez inquired as to whether Petitioner had previously hit

the victim and whether A.B. was unhappy with being struck.                       Id.

at 212.   Upon inquiry, the victim testified she had never seen her

mother arguing with Petitioner.           Id.     The victim admitted she had

seen Petitioner with other women.              Id. at 212-13.

       Petitioner raised this claim of failure to properly impeach

the victim in his post-conviction motion, and the trial court

denied relief.       Ex. P at 253-56.          The 1st DCA affirmed.         Ex. W.

As noted previously, the court set forth the two-pronged Strickland

standard of review before addressing the claims.                       Finding no

deficient performance or prejudice, the court denied relief.                     Ex.

P at 253-56.

       Petitioner    asserts    defense        counsel    was    ineffective     for

failing to properly impeach the victim’s testimony by attacking

the    victim’s     credibility    and        veracity    by    highlighting     the

inconsistencies       between     the    victim’s        deposition,       the   CPT

interview, and trial testimony.                The trial court, in rejecting

this    contention,     found     counsel      had   questioned      the    victim,

attempting to discredit her testimony and demonstrate bias against

Petitioner.    Id. at 254.      Of note, the court also pointed out that

defense counsel managed, on cross-examination of the victim’s

mother, to elicit the desired testimony.                 Id.    See Ex. D at 226-

31.    Indeed, the record shows defense counsel cross-examined the


                                         31
victim’s mother and managed to obtain testimony which directly

contradicted some of the victim’s testimony.                Id.    Defense counsel

also elicited testimony from the victim’s mother concerning the

victim’s desire for attention.           Id.

     Of import, the trial court noted defense counsel opted to use

closing     argument     to      point    out    the       inconsistencies       and

discrepancies between the victim’s deposition, the CPT interview,

and trial testimony, a gentler or softer approach used to challenge

the victim’s testimony without running the risk of alienating the

jury.   Ex. P at 255.      See Ex. E at 389-401.            The court concluded:

“the record refutes Defendant’s claim that counsel was deficient

because counsel put forth a reasonable defense challenging the

victim’s credibility.”          Ex. P at 255.

     After    taking     into    consideration       the    evidentiary      hearing

testimony of Ms. Suarez, the court found counsel’s strategy to be

well reasoned, for which her performance could not be deemed

deficient    for    failing      to   conduct    a     more       vigorous   cross-

examination.       Id.    Even assuming deficiency, the court found

Petitioner failed to establish prejudice.                  Id. at 255-56.      After

recognizing minor inconsistencies in the victim’s statements, the

court still found: “none of the inconsistencies identified by

Defendant challenge the victim’s testimony that Defendant entered

her room at night on multiple occasions, removed her clothing and


                                         32
sexually assaulted her.”             Id. at 256.          As such, the court found

Petitioner failed to demonstrate either deficient performance or

prejudice and ultimately denied post-conviction relief.                            Id.

       The 1st DCA per curiam affirmed this decision.                          Ex. W.       The

1st DCA’s decision is an adjudication on the merits and is entitled

to deference under 28 U.S.C. § 2254(d).                    Applying Wilson’s look-

through presumption, the rejection of the claim of ineffective

assistance of counsel for failure to adequately and properly

impeach     the    victim’s      testimony       was      based     on     a    reasonable

determination      of     the    facts     and   a   reasonable          application         of

Strickland.       The 1st DCA’s decision affirming the trial court is

not inconsistent with Supreme Court precedent, and the state

court’s     adjudication        of   the   claim     is   not     contrary       to    or    an

unreasonable application of Strickland or based on an unreasonable

determination of the facts.

       As   the   trial    court      noted,     defense     counsel       put     forth      a

reasonable defense challenging the victim’s credibility through

cross-examination of both the victim and her mother, and by

presenting a closing argument focusing on the discrepancies in the

victim’s testimony compared with her prior statements.                                Indeed,

“[t]here are countless ways to provide effective assistance in any

given case.”      Strickland, 466 U.S. 689.               In this instance, rather

than    aggressively       attacking       a     child     victim        through      cross-


                                            33
examination, defense counsel chose to less aggressively examine

the   child   victim       and    then,   through   cross-examination      of    the

victim’s mother, achieve the desired results.               Furthermore, rather

than alienating the jury by aggressively attacking the child

victim’s testimony, defense counsel used closing argument to point

out the discrepancies in her statements and testimony.

      This    Court,       when    considering      a    claim   of    ineffective

assistance of counsel, must try to eliminate the distorting effects

of hindsight.        Id.    Although every attorney may not have chosen

the same approach or strategy as rendered at Petitioner’s trial,

Petitioner’s counsel’s performance did not so undermine the proper

functioning     of    the    adversarial       process    that    Petitioner     was

deprived of a fair trial.             Petitioner has failed to satisfy the

Strickland requirements and he is not entitled to habeas relief on

ground seven.

                                     D.   Ground Nine

      In his ninth ground for habeas relief, Petitioner raises a

claim   of    ineffective         assistance   of   counsel      for   failure    to

investigate, consult, and obtain an obstetrician/gynecologist (ob-

gyn) expert witness to refute Ms. Kristi Green’s trial testimony.

Petition at 24.        Petitioner asserts this type of testimony was

essential to counter Ms. Green’s testimony that the healing partial

transactional hymenal tear was caused by blunt force trauma.                     Id.


                                          34
at 25.   Additionally, Petitioner avers defense counsel should have

interviewed Dr. McIntosh pretrial to obtain the photograph of the

healing tear.     Id.   Petitioner surmises that an expert would have

been able to evaluate the photograph of the healing tear and

possibly or likely determine the hymen had been torn long ago and

find the tear caused by rigorous activity, not blunt force trauma.

Id.   This claim is exhausted as it was presented in Petitioner’s

post-conviction motion and, after denial, briefed on appeal.           Ex.

Q; Ex. W.

      In denying post-conviction relief, the trial court, after

conducting   an    evidentiary      hearing,   found   defense   counsel’s

performance was not rendered deficient for failing to call an

expert to testify.      Ex. P at 259-61.       The trial court relied on

the testimony of Ms. Suarez that she had reviewed the victim’s

injuries and did not believe an expert could refute Ms. Green’s

testimony and, taking this into account, counsel reached the

conclusion there was no basis for obtaining and calling an expert

to attempt to challenge Ms. Green’s testimony.          Id. at 260.   More

importantly, the court noted, Ms. Suarez believed obtaining a

medical expert would harm Petitioner.           Id.    Finally, the court

concluded, based on defense counsel’s testimony, Petitioner was

aware there would be no expert witness for the defense and agreed

with the trial strategy.      Id.


                                      35
      The   trial      court    also    considered      Mr.   Beard’s     evidentiary

hearing     testimony      in   making    its    decision      on   this       claim    of

ineffective assistance of counsel.                Id.    Based on the nature of

the injuries, the defense decided any additional medical expert

testimony was unnecessary, and Petitioner was aware of the trial

strategy and agreed with it.            Id.     The trial court found the trial

strategy well-reasoned and counsel’s performance well within the

range of the standard of reasonableness.                 Id. at 260-61.

      Review of the evidentiary hearing transcript reveals Ms.

Suarez decided not to obtain an expert because she determined an

expert    would    not    benefit      Petitioner’s     case.       Ex.    P    at   803.

Instead, the defense employed the strategy of enlisting Mr. Beard,

very experienced counsel in sexual battery cases, to cross-examine

Ms. Green.       Id.     In doing so, defense counsel conducted research

and obtained a copy of the pictures taken of the victim to verify

Ms. Green’s conclusion.           Id. at 804.        Ms. Suarez explained, “we

didn’t use the pictures because they were not to our advantage.”

Id.     She testified, if the defense had hired an expert, the expert

would     have    stated    the     victim’s      injuries      were    suffered       by

penetration,      consistent      with     Ms.    Green’s     testimony        and     the

photograph.       Id. at 806.          Of import, Ms. Suarez testified Mr.

Beard had spoken to a doctor that he had worked with previously,

and the doctor told Mr. Beard the injuries were caused by blunt


                                          36
force trauma.      Id. at 809.    Ms. Suarez testified, after reviewing

the picture, she was convinced there was clear injury to the hymen.

Id. at 815.     Mr. Beard agreed and concluded the defense was not

going to be able to obtain another opinion that would change the

medical assessment that the injury to the vagina was caused by

blunt force trauma.        Id. at 835.

     The   record       demonstrates   the    defense   made   the   strategic

decision to rely on cross-examination of Ms. Green and not hire a

defense expert because defense counsel believed, after a thorough

assessment of the evidence, another expert would not be able to

provide any further testimony beyond what was elicited from the

state’s expert.         In fact, the defense feared a defense expert’s

testimony would harm the Petitioner’s case, and this conclusion

was based on investigation.       The record shows Mr. Beard had spoken

with a doctor, and the doctor reached the same conclusion as Ms.

Green, that the injury was caused by blunt force trauma.                  This

decision not to call an expert to address the cause of injury was

a strategic decision: “[w]hich witnesses, if any, to call . . . is

the epitome of a strategic decision, and it is one that [a court]

will seldom, if ever, second guess.”            Waters v. Thomas, 46 F.3d

1506, 1512 (11th Cir. 1995), cert. denied, 516 U.S. 856 (1995).

     There    is   no    expectation   that    competent   counsel    will   be

flawless in his or her performance.           Richter, 562 U.S. at 110.      To


                                       37
demonstrate ineffectiveness, the decision must be so patently

unreasonable that no competent attorney would have chosen that

path.     Here, the attorneys assessed the situation, considered the

state’s    evidence,   sought    the   opinion   of    a   doctor,    and   then

reasonably decided on a trial strategy.

     In closing argument, defense counsel argued the injury to the

hymen could have been caused under any circumstance, including

sports, horseback riding, and falling.           Ex. E at 392.       Ms. Suarez

also argued the injury could have been caused by an untrained

person, like the victim’s mother, who inserted something in the

child’s vagina to treat an infection.        Id. at 393.

     Defense    counsel’s   representation       was   not   so   filled    with

serious errors that defense counsel was not functioning as counsel

guaranteed by the Sixth Amendment.          With respect to this claim,

Petitioner failed to satisfy the performance prong of Strickland.

Bester, 836 F.3d at 1337.       The Court need not address the prejudice

prong.

     The state court’s determination is consistent with federal

precedent.     Counsel is given wide latitude in making tactical

decisions, like selecting whom to call as a witness.              The decision

to rely on cross-examination of Ms. Green and not to call an expert

under these circumstances was not so patently unreasonable that no

competent attorney would have made that decision.                 Petitioner’s


                                       38
counsel made a strategic decision to rely on effective cross-

examination of the state’s witness, and this tactical decision is

entitled to deference and will seldom, if ever, be second guessed.

See Parlaman v. Sec’y, Dep’t of Corr., No. 8:14-cv-2644-T-23TGW,

2018 WL 1326891, at *6 (M.D. Fla. Mar. 15, 2018) (recognizing

entitlement   to    deference   for     strategic     decision      in    matters

normally entrusted to counsel).            Here, the court will not second

guess counsel’s decision as the decision as to whether to present

an expert is a matter normally entrusted to counsel, and in this

case, counsel had a well-founded fear that a medical expert would

harm the defense’s case rather than help it.

      The 1st DCA per curiam affirmed the trial court’s decision.

Ex. W.    The Court will presume the state court adjudicated the

claim on its merits as there is an absence of any indication or

state-law procedural principles to the contrary.                   Applying the

“look-through” presumption of Wilson, the rejection of the claim

of ineffective assistance of counsel for failure to present an

expert to counter the testimony of Ms. Green was based on a

reasonable determination of the facts and a reasonable application

of   Strickland.     Petitioner   has      failed    to    show   there   was   no

reasonable basis for the 1st DCA to deny relief.             The state court’s

adjudication of this claim is not contrary to or an unreasonable

application    of    Strickland       or     based    on     an    unreasonable


                                      39
determination of the facts.         Therefore, Petitioner is not entitled

to habeas relief on this ground.

                                    E.    Ground Ten

      In    ground    ten,   Petitioner        claims    his    trial    counsel   was

ineffective “as she failed to adhere to the rules of discovery as

she failed to videotape the deposition of AB.”                        Petition at 27.

This claim has no merit.        The record demonstrates the child victim

deposition     was    videotaped.        At    the   evidentiary        hearing,   the

prosecutor advised the trial court the deposition was videotaped

and a courtesy copy had been provided to the court.                     Ex. P at 848-

49.    The court confirmed the videotaped had been provided.                       Id.

at 849.

      Petitioner surmises counsel could have had the videotape

reviewed by a child psychologist to evaluate the victim’s demeanor,

body language, and possible signals of being untruthful.                     Petition

at    27.      More    generally,        Petitioner      claims        his   counsel’s

performance was deficient for failure to have the deposition

videotaped     and    for    failure     to    consult    a     child    psychologist

concerning the victim’s character and credibility, as would be

evidenced by a videotape of the deposition.                    Id.

      Notably, the trial court denied Petitioner’s claim finding

the state produced a copy of the victim’s videotaped deposition

and filed it with the court.              Ex. P at 261.              In addition, the


                                          40
court recognized that Ms. Suarez testified at the evidentiary

hearing she was aware of the deposition and she did not believe it

would have been beneficial to the defense to consult with a child

psychologist.      Id. at 261-62.      See Ex. P at 818-819.

       At the evidentiary hearing, co-defense counsel, Joshua Beard,

explained that employment of a child psychologist is typically

done   for   a    younger   victim    when   challenging    whether     the    CPT

interview of the victim is forced, pressured, or coerced.                    Ex. P

at 832-33.       Mr. Beard did not consider coercion to be an issue in

this case and the defense was not disputing the manner of the CPT

interview.       Id. at 833-34.

       Finding Petitioner did not elicit any testimony or produce

any evidence to support his claim that a child psychologist’s

testimony would have changed the outcome of the trial, the court

determined       defense    counsel   used     sound    trial     strategy     and

Petitioner’s claim was based on unsupported speculation.                 Id. at

262.    The court denied relief on this ground.            Id.

       The   trial    court   recognized      the     two-pronged     Strickland

standard before addressing this              claim.     The court found the

allegation that counsel was ineffective for failure to record the

victim’s deposition was without merit.              Ex. P at 262.     The court

further found defense counsel used sound trial strategy in their

approach to the victim’s deposition testimony.              Id.     As the court


                                       41
found no deficient performance, Petitioner failed to satisfy the

performance prong set forth in Strickland.               Without satisfying

this    component,    Petitioner    cannot     prevail   on   his   claim   of

ineffective assistance of counsel.             See Reaves v. Sec'y, Fla.

Dep't of Corr., 872 F.3d 1137, 1151 (11th Cir. 2017) (“Because

both parts of the [Strickland] test must be satisfied in order to

show a violation of the Sixth Amendment, the court need not address

the performance prong if the defendant cannot meet the prejudice

prong, or vice versa.” (quoting Holladay v. Haley, 209 F.3d 1243,

1248 (11th Cir. 2000)), cert. denied, 138 S. Ct. 2681 (2018).

       Petitioner appealed the denial of his Rule 3.850 motion.

Pursuant to Wilson, it is assumed the 1st DCA adopted the reasoning

of the trial court in denying the motion.                The state has not

attempted to rebut this presumption.          Deference under AEDPA should

be given to the last adjudication on the merits provided by the

1st DCA.     Ex. W.   Upon review, the Florida court’s decision is not

inconsistent with Supreme Court precedent, including Strickland

and its progeny.      Moreover, the state court’s adjudication of this

claim   is   not   contrary   to   or    an   unreasonable    application   of

Strickland or based on an unreasonable determination of the facts.

As such, ground ten is due to be denied.

       Accordingly, it is now

       ORDERED AND ADJUDGED:


                                        42
     1.        The Petition for Writ of Habeas Corpus (Doc. 1) is

DENIED.

     2.        This action is DISMISSED WITH PREJUDICE.

     3.        The Clerk shall enter judgment accordingly and close

this case.

     4.        If Petitioner appeals the denial of his Petition for

Writ of Habeas Corpus (Doc. 1), the Court denies a certificate of

appealability.      5   Because     this       Court   has    determined     that   a

certificate of appealability is not warranted, the Clerk shall

terminate from the pending motions report any motion to proceed on

appeal    as    a   pauper   that   may    be    filed   in   this   case.      Such

termination shall serve as a denial of the motion.




5 This Court should issue a certificate of appealability only if a
petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. ' 2253(c)(2).    To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
880, 893 n.4 (1983)).    Upon due consideration, this Court will
deny a certificate of appealability.


                                          43
    DONE AND ORDERED at Jacksonville, Florida, this 5th day of

December, 2019.




sa 11/22
c:
Shuron Antwoune Hester
Counsel of Record




                             44
